Citation Nr: 0514285	
Decision Date: 05/25/05    Archive Date: 06/01/05

DOCKET NO.  04-01 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to recognition of the appellant as the veteran's 
surviving spouse for the purpose of receiving VA death 
benefits.



ATTORNEY FOR THE BOARD

K. Parakkal, Senior Counsel




INTRODUCTION

The veteran served on active duty from June 1962 to May 1967.  
He died in June 1994.  The appellant alleges that she is the 
veteran's surviving spouse for VA death benefits purposes.

By a September 2002 RO decision, service connection for the 
cause of the veteran's death was granted.  In a February 2003 
letter, the RO informed the appellant that she was not 
entitled to VA death benefits as she was not the veteran's 
surviving spouse.  She appealed the RO's adverse decision to 
the Board of Veterans' Appeals (Board).

In March 2004, the appellant indicated that she could not 
attend a scheduled Board hearing.  Her hearing was 
rescheduled to August 2004; however, she failed to report.  
She has not demonstrated good cause for her absence and has 
not otherwise indicated that she wants another hearing; as 
such, the Board may proceed with appellate review of her 
claim.


FINDINGS OF FACT

1.  A January 1964 marriage certificate shows that the 
veteran and the appellant were married in the state of 
Virginia.

2.  A May 1979 marriage record shows that the veteran and 
B.T. were married in the state of Florida.  

3.  The veteran's death certificate shows that he died in 
Florida in June 1994 and listed B.T. as his spouse.  


CONCLUSION OF LAW

The appellant does not meet the eligibility criteria as the 
surviving spouse of the veteran for VA death benefit 
purposes.  38 U.S.C.A. §§ 101(3), 1541 (West 2002); 38 C.F.R. 
§ 3.50 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Duty to Notify 

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence 
that VA will seek to provide, and which information and 
evidence the claimant is expected to provide.  And under 
38 C.F.R. § 3.159, VA must request that the claimant provide 
any evidence in the claimant's possession that pertains to a 
claim.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO on a claim for VA benefits. 

In this case, the RO provided the appellant with a VCAA 
notice via an August 2002 letter, i.e., prior to the 
September 2002 adjudication of her claim.  In the August 2002 
letter and in an another April 2003 letter, she was informed 
of the type of evidence needed to substantiate her claim that 
she was the surviving spouse of the veteran and entitled to 
death benefits.  Further, in the statement of the case, dated 
in November 2003, the RO cited 38 C.F.R. § 3.159 which 
includes a provision that the claimant is to provide any 
evidence in his possession that pertains to her claim. 

The VCAA notice substantially complies with the specificity 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (identifying evidence to substantiate the claims and 
the relative duties of VA and the claimant to obtain 
evidence) and of Charles v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice). 

As for notice of 38 C.F.R. § 3.159, which followed the 
initial adjudication, the timing of the notice did not 
prejudice the case because after the notice the veteran had a 
meaningful opportunity to participate effectively in the 
processing of her claim as she had the opportunity to submit 
additional evidence, and she did submit additional argument.  

As for deciding the claim before the expiration of the one-
year period to submit evidence, 38 U.S.C.A. § 5103(b)(3) 
(West 2002 & Supp. 2004) authorizes VA to make a decision on 
a claim before the expiration of the one-year period provided 
a claimant to respond to VA's request for information or 
evidence, superseding the decision of the United States Court 
of Appeals for the Federal Circuit in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003) that invalidated a regulatory provision, 
implementing the VCAA, that required a response to VCAA, as 
here, in less than the statutory one-year period.

For these reasons, no further action is needed to ensure 
compliance with the duty to notify under the VCAA.



Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The appellant has not identified any 
other outstanding evidence relevant to the issue at hand and 
as there is otherwise no additional evidence to obtain, the 
Board concludes that the duty-to-assist provisions of the 
VCAA have been complied with.  

Factual Background

The veteran served on active duty from June 1962 to November 
1967.

A marriage certificate dated on January 1964 shows that the 
veteran and the appellant were married in the state of 
Virginia. 

A May 1979 marriage record reflects that the veteran married 
B.T. in May 1979 in the state of Florida.  It was noted that 
this was the veteran's first marriage. 

The veteran's death certificate shows that he died in Florida 
on June 5, 1994.  It was noted that his surviving spouse was 
B.T. 

In July 1994, B.T. filed for VA burial benefits. 

In August 2002, the appellant filed a claim for service 
connection for the cause of the veteran's death.  She 
indicated that she lived in Virginia and that she had married 
the veteran in January 1964 in Virginia, and that the 
marriage had ended as of the veteran's death.  She indicated 
that she had not remarried following the death of the veteran 
and that she had lived continuously with the veteran until 
his death..

By a September 2002 RO decision, service connection for the 
cause of the veteran's death was granted.  
In a February 2003 letter, the RO informed the appellant that 
they were denying her claim for VA death benefits as she 
could not be recognized as the spouse of the veteran as he 
was married to B.T. at the time of his death.  

In her April 2003 notice of disagreement, the appellant 
indicated that she was the veteran's first wife, that there 
were no divorce papers, that she had 2 children, and that she 
and the veteran were not apart for more than 2 years.  

In a November 2003 VA Form 9, the appellant indicated that VA 
had decided her claim incorrectly, in part, because of the 
"short term of us being apart."  She indicated that the 
veteran had completed his Reserve years in both Virginia and 
Florida. 

Analysis

"Marriage," for VA purposes, means a marriage valid under the 
law of the place where the parties resided at the time of the 
marriage, or the law of the place where the parties resided 
when the right to benefits accrued.  38 C.F.R. § 3.1(j).  

A "spouse" is a person of the opposite sex whose marriage to 
the veteran meets the requirements noted in 38 C.F.R. § 
3.1(j).  38 C.F.R. § 3.50(a).  

A "surviving spouse" is a person of the opposite sex whose 
marriage to the veteran meets the requirement of 38 C.F.R. § 
3.1(j), who was the spouse of the veteran at the time of the 
veteran's death, and who (1) lived with the veteran 
continuously from the date of the veteran's death (except 
where there was a separation which was due to the misconduct 
of, or procured by, the veteran without the fault of the 
spouse), and (2) has not remarried or (in cases not involving 
remarriage) has not, since the death of the veteran and after 
September 19, 1962, lived with another person of the opposite 
sex and held himself or herself out openly to the public to 
be the spouse of such other person.  38 U.S.C.A. § 101(3); 38 
C.F.R. § 3.50(b).

The requirement that there must be continuous cohabitation 
from the date of marriage to the date of death of the veteran 
will be considered as having been met when the evidence shows 
that any separation was due to the misconduct of, or procured 
by, the veteran without the fault of the surviving spouse.  
Temporary separations, which ordinarily occur, including 
those caused for the time being through fault of either 
party, will not break the continuity of the cohabitation.  38 
C.F.R. § 3.53(a).  The statement of the surviving spouse as 
to the reason for the separation will be accepted in the 
absence of contradictory information.  If the evidence 
establishes that the separation was by mutual consent and 
that the parties lived apart for purposes of convenience, 
health, business, or any other reason, which did not show 
intent on the part of the surviving spouse to desert the 
veteran, the continuity of the cohabitation will not be 
considered as having been broken.  38 C.F.R. § 3.53(b).

The appellant asserts that she should be recognized as the 
surviving spouse of the veteran because they entered a valid 
marriage in January 1964.  She does not allege that the 
veteran abandoned her following their January 1964 marriage.  
Rather, she asserts that she and the veteran cohabitated 
continuously from their marriage until his death (i.e., from 
January 1964 to June 1994) with only a short period of 
separation.  She asserts that she and the veteran were not 
apart for more than 2 years and never divorced.  

The claims file contains a marriage certificate, which shows 
that the veteran and the appellant were married in Virginia 
in January 1964.  Other evidence on file shows that the 
veteran entered into a second marriage in May 1979 with B.T. 
in Florida.  

The veteran died in Florida in June 1994.  B.T. was listed as 
his spouse.  According to a November 2003 statement, B.T. 
indicated that she had lived with the veteran since 1971, and 
that they had been married until his death.   

Unfortunately, the Board cannot accept the appellant's 
allegation that she continuously cohabitated with the veteran 
from January 1964 onward as the record clearly contradicts 
such.  38 C.F.R. § 3.53(b).  The evidence on file shows that 
the veteran entered a second marriage with B.T. in Florida, 
in 1979.  B.T. has indicated that she resided with the 
veteran beginning in 1971.  Other evidence suggesting a 
separation is the fact that the veteran died in Florida, 
apart from the appellant who resides in Virginia.  

In an April 2003 letter, the appellant was specifically 
instructed by the RO to provide evidence as to why she and 
the veteran had not cohabitated continuously since their 
marriage.  She did not respond to this request for 
information. 

The Board concludes that there is no corroborative evidence 
that supports the appellant's assertion that she and the 
veteran cohabitated continuously from the date of their 
marriage in January 1964 until the veteran's death in June 
1994.  Rather, the preponderance of the evidence is to the 
contrary, and suggests that she and the veteran had been 
separated since at least 1979.  As such, the appellant may 
not be recognized as a surviving spouse of the veteran.


ORDER

The appellant is not entitled to recognition as the veteran's 
surviving spouse for purposes of VA benefits and the appeal 
is denied.



	                        
____________________________________________
GEORGE E. GUIDO JR.
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


